. In error to the Supreme Court of the State of Nebraska. Motions to dismiss or affirm submitted March 21,1904. Decided April 11, 1904. Per Curiam. Judgment affirmed with costs, on the authority of Campbell v. Holt, 115 U. S. 620; Richardson v. Louisville and Nashville Railroad Company, 169 U. S. 128; Giles v. Little, 134 U. S. 645. See Lantry v. Wolff, 49 Nebraska, 374; Murphy v. Evans Steam Laundry Company, 52 Nebraska, 593; Linton v. Heye, 95 N. W. Rep. 1040. Mr. John C. Watson and Mr. John V. Morgan in support of motions. Mr. Joseph H. Blair opposing.